Exhibit 10.10

 

PIERRE HOLDING CORP.

9990 Princeton Road

Cincinnati, Ohio 45246

 

RESTRICTED STOCK AGREEMENT

 

 

                                  , 20  

 

Name

Address

City, State ZIP

 

Re:                             Purchase of Restricted Stock in Pierre Holding
Corp. (the “Company”)

 

Dear                                 :

 

In connection with your promotion to                              of Pierre
Foods, Inc., the Board of Directors has agreed to issue to you             
shares of Common Stock of the Company at a purchase price of [$      ] per
share, under the Pierre Holding Corp. 2008 Restricted Stock Plan (the “Plan”),
and in accordance with the terms of this Agreement (the “Restricted Shares”).

 


1.                                      DEFINITIONS.  FOR THE PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Affiliate” of any particular Person shall mean any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Available Shares” shall have the meaning set forth in paragraph 5(a)(ii).

 

“Available Shares Repurchase Notice” shall have the meaning set forth in
paragraph 5(a)(ii).

 

“Board” shall mean the Board of Directors of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

 

“Committee” shall mean the Compensation Committee of the Board, or if no such
committee is in existence, the Board itself.

 

“Common Stock” shall mean the Company’s Common Stock, par value $0.01 per share,
or, in the event that the outstanding Common Stock is hereafter changed into or
exchanged for different stock or securities of the Company, such other stock or
securities.

 

“Company” shall mean Pierre Holding Corp., a Delaware corporation.

 

--------------------------------------------------------------------------------


 

“Fair Market Value” of the Common Stock shall be determined in good faith by the
Committee taking into account all relevant factors determinative of value
(including the lack of liquidity of such Common Stock due to the Company’s
status as a privately held corporation, but without regard to any discounts for
minority interests).

 

“Independent Third Party” shall mean any Person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Common Stock on a
fully-diluted basis (a “5% Owner”), who is not controlling, controlled by or
under common control with any such 5% Owner and who is not the spouse or
descendant (by birth or adoption) of any such 5% Owner or a trust for the
benefit of such 5% Owner and/or such other Persons.

 

“MDCP” shall mean Madison Dearborn Capital Partners IV, L.P. and its Affiliates.

 

“Original Cost” shall have the meaning set forth in paragraph 2(a).

 

“Person” shall mean a natural person, partnership (whether general or limited),
limited liability company, trust, estate, association, corporation, custodian,
nominee or any other individual or entity in its own or any representative
capacity.

 

“Pierre Foods, Inc.” shall mean Pierre Foods, Inc., a North Carolina corporation
and Subsidiary of the Company.

 

“Public Sale” shall mean any sale of Common Stock to the public pursuant to an
offering registered under the Securities Act or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 adopted under the
Securities Act.

 

“Registration Agreement” shall mean that certain Registration Agreement dated as
of June 30, 2004 between the Company and certain Investors (as defined therein).

 

“Restricted Shares” shall mean the                shares of Common Stock
purchased by you in accordance with paragraph 2(a) of this Agreement and any
Common Stock issued to you by way of stock dividend or stock split or in
connection with any conversion, merger, consolidation or recapitalization or
other reorganization affecting the Restricted Shares.  Restricted Shares shall
continue to be Restricted Shares in the hands of any holder other than you
(except for the Company or MDCP and, to the extent that you are permitted to
transfer Restricted Shares pursuant to the Stockholders Agreement, purchasers
pursuant to a public offering under the Securities Act), and each such
transferee thereof shall succeed to the rights and obligations of a holder of
Restricted Shares hereunder.

 

“Sale of the Company” shall mean the sale of the Company to an Independent Third
Party or group of Independent Third Parties pursuant to which such party or
parties acquire (i) capital stock of the Company possessing the voting power
under normal circumstances (without regard to the occurrence of any contingency)
to elect a majority of the Company’s board of directors (whether by merger,
consolidation or sale or transfer of the Company’s capital stock) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis.

 

“Stockholders Agreement” shall mean that certain Stockholders Agreement dated
June 30, 2004 between the Company and certain of its stockholders.

 

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

 

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person, one or more Subsidiaries of
that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person, one or more Subsidiaries of that person
or a combination thereof.  For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or shall
control the managing general partner of such limited liability company,
partnership, association or other business entity.

 

“Supplemental Repurchase Notice” shall have the meaning set forth in paragraph
5(a)(ii).

 

“Termination” shall have the meaning set forth in paragraph 5(a).

 

“Termination Date” shall have the meaning set forth in paragraph 5(a).

 

“Unvested Shares” shall have the meaning set forth in paragraph 5(a).

 

“Unvested Share Repurchase Option” shall have the meaning set forth in paragraph
5(a).

 

“Vested Shares” shall have the meaning set forth in paragraph 5(a).

 

“Vested Share Repurchase Option” shall have the meaning set forth in paragraph
5(a).

 


2.                                      PURCHASE OF RESTRICTED SHARES.

 


(A)           UPON EXECUTION OF THIS AGREEMENT, YOU SHALL PURCHASE             
RESTRICTED SHARES FROM THE COMPANY FOR [$        ] PER SHARE (THE “ORIGINAL
COST”), WHICH SHARES SHALL BE SUBJECT TO THE VESTING AND FORFEITURE PROVISIONS
SET FORTH IN THIS AGREEMENT.  THE ORIGINAL COST SHALL BE PAID BY YOU BY CHECK
PAYABLE TO THE COMPANY.  AS SOON AS PRACTICABLE AFTER THE EXECUTION OF THIS
AGREEMENT, THE COMPANY SHALL DIRECT THAT A STOCK CERTIFICATE REPRESENTING THE
RESTRICTED SHARES BE REGISTERED IN YOUR NAME AND ISSUED TO YOU.  SUCH
CERTIFICATE SHALL BE HELD IN THE CUSTODY OF THE COMPANY OR ITS DESIGNEE UNTIL
SUCH RESTRICTED SHARES ARE NO LONGER CONSIDERED RESTRICTED AND ARE RELEASED TO
YOU IN ACCORDANCE WITH PARAGRAPH 2(C).


 


(B)           BY EXECUTING THIS AGREEMENT, YOU HEREBY IRREVOCABLY APPOINT THE
PRESIDENT, EACH VICE PRESIDENT, AND THE SECRETARY OF THE COMPANY, AND EACH OF
THEM, AS YOUR TRUE AND LAWFUL ATTORNEY-IN-FACT, WITH POWER (I) TO SIGN IN YOUR
NAME AND ON YOUR BEHALF STOCK CERTIFICATES AND STOCK POWERS COVERING THE
RESTRICTED SHARES AND SUCH OTHER DOCUMENTS AND

 

--------------------------------------------------------------------------------


 


INSTRUMENTS AS THE COMMITTEE DEEMS NECESSARY OR DESIRABLE TO CARRY OUT THE TERMS
OF THIS AGREEMENT, AND (II) TO TAKE SUCH OTHER ACTION AS THE COMMITTEE DEEMS
NECESSARY OR DESIRABLE TO EFFECTUATE THE TERMS OF THIS AGREEMENT.  THIS POWER,
BEING COUPLE WITH AN INTEREST, IS IRREVOCABLE.  YOU AGREE TO EXECUTE SUCH STOCK
POWERS AND DOCUMENTS AS MAY BE REASONABLY REQUESTED FROM TIME TO TIME BY THE
COMMITTEE TO EFFECTUATE THE TERMS OF THIS AGREEMENT.


 


(C)           AS SOON AS PRACTICABLE FOLLOWING THE VESTING OF ALL RESTRICTED
SHARES IN ACCORDANCE WITH THIS AGREEMENT, AND UPON SATISFACTION OF ALL OTHER
APPLICABLE CONDITIONS WITH RESPECT TO THE RESTRICTED SHARES, THE COMPANY SHALL
DELIVER OR CAUSE TO BE DELIVERED TO YOU A CERTIFICATE OR CERTIFICATES FOR THE
RESTRICTED SHARES.  UPON YOUR WRITTEN REQUEST TO THE COMPANY PRIOR TO THE
VESTING OF ALL RESTRICTED SHARES, THE COMPANY SHALL DELIVER OR CAUSE TO BE
DELIVERED TO YOU A CERTIFICATE OR CERTIFICATES REPRESENTING THE NUMBER OF VESTED
RESTRICTED SHARES, IF ANY, AS OF THE DATE OF SUCH REQUEST.


 


(D)           WITHIN 30 DAYS FOLLOWING THE DATE HEREOF, YOU SHALL MAKE AN
EFFECTIVE ELECTION WITH THE INTERNAL REVENUE SERVICE UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE AND THE REGULATIONS PROMULGATED THEREUNDER IN THE FORM OF
ANNEX A ATTACHED HERETO.


 


(E)           ALL OF YOUR VESTED RESTRICTED SHARES SHALL BE SUBJECT TO, AND
SHALL BE “STOCKHOLDER SHARES” UNDER THE STOCKHOLDERS AGREEMENT AND “REGISTRABLE
SECURITIES” UNDER THE REGISTRATION AGREEMENT, AND SHALL BE SUBJECT TO
RESTRICTIONS ON TRANSFER AND THE OTHER PROVISIONS OF SUCH AGREEMENTS; PROVIDED,
HOWEVER, THAT THE REPURCHASE RIGHTS OF THE COMPANY AND MDCP IN PARAGRAPH 5
HEREOF SHALL NOT BE CONSIDERED A “TRANSFER” FOR PURPOSES OF SECTION 3 OF THE
STOCKHOLDERS AGREEMENT.  AS A CONDITION TO THE COMPANY’S ISSUANCE OF THE
RESTRICTED SHARES TO YOU IN ACCORDANCE WITH PARAGRAPH 2, YOU AGREE TO EXECUTE A
JOINDER TO EACH OF THE STOCKHOLDERS AGREEMENT AND THE REGISTRATION AGREEMENT TO
EVIDENCE YOUR BECOMING A PARTY TO SUCH AGREEMENTS WITH RESPECT TO THE RESTRICTED
SHARES.


 


3.                                      VESTING.  YOUR RESTRICTED SHARES SHALL
VEST AS FOLLOWS: BETWEEN THE DATE OF THIS AGREEMENT AND                       ,
20    , PROVIDED YOU ARE CONTINUOUSLY EMPLOYED BY THE COMPANY, PIERRE
FOODS, INC. OR ITS SUBSIDIARIES FROM THE DATE OF THIS AGREEMENT THROUGH THE DATE
OF DETERMINATION, YOUR RESTRICTED SHARES WILL VEST ON A DAILY PRO RATA BASIS
SUCH THAT, ON THE DATE OF DETERMINATION, THE AMOUNT OF YOUR RESTRICTED SHARES
WHICH SHALL HAVE VESTED AS OF THAT DATE SHALL BE EQUAL TO (ROUNDED TO THE
NEAREST WHOLE SHARE) THE PRODUCT OF (A)            MULTIPLIED BY (B) A FRACTION,
THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF CALENDAR DAYS FROM THE DATE OF
THIS AGREEMENT THROUGH THE DATE OF DETERMINATION, INCLUSIVE, AND THE DENOMINATOR
OF WHICH SHALL BE [1,460].  NOTWITHSTANDING THE FOREGOING, IF YOU HAVE BEEN
CONTINUOUSLY EMPLOYED BY THE COMPANY, PIERRE FOODS, INC. OR ITS SUBSIDIARIES
FROM THE DATE OF THIS AGREEMENT UNTIL A SALE OF THE COMPANY OR UNTIL YOUR
RESTRICTED SHARES ARE TRANSFERRED IN A PUBLIC SALE, THE PORTION OF YOUR
RESTRICTED SHARES WHICH HAS NOT BECOME VESTED AT THE DATE OF SUCH EVENT AND
WHICH IS TRANSFERRED IN SUCH EVENT SHALL VEST IMMEDIATELY PRIOR TO THE
CONSUMMATION OF THE SALE OF THE COMPANY OR A PUBLIC SALE, AS APPLICABLE.


 


4.                                      RESTRICTIONS.  YOU SHALL HAVE ALL RIGHTS
AND PRIVILEGES OF A SHAREHOLDER OF THE COMPANY WITH RESPECT TO THE RESTRICTED
SHARES, INCLUDING THE RIGHT TO VOTE AND RECEIVE DIVIDENDS OR OTHER DISTRIBUTIONS
WITH RESPECT TO THE RESTRICTED SHARES, EXCEPT THAT THE FOLLOWING RESTRICTIONS
SHALL APPLY:

 

--------------------------------------------------------------------------------


 

(i)            You shall not be entitled to delivery of the certificate or
certificates for the Restricted Shares until such Restricted Shares have vested
and upon satisfaction of all other applicable conditions;

 

(ii)           Restricted Shares may not be sold, transferred or assigned or
subject to any encumbrance, pledge or charge or disposed of for any reason until
such Restricted Shares have vested;

 

(iii)          All vested and unvested Restricted Shares shall be subject to
repurchase by the Company and/or MDCP in accordance with paragraph 5; and

 

(iv)          Any attempt to dispose of any Restricted Shares or any interest in
such shares in a manner contrary to this Agreement shall be void and of no
effect.

 


5.                                      REPURCHASE OF RESTRICTED SHARES.


 


(A)           REPURCHASE OF RESTRICTED SHARES.  IF YOUR EMPLOYMENT BY THE
COMPANY, PIERRE FOODS, INC. OR ITS SUBSIDIARIES SHALL CEASE FOR ANY REASON
WHATSOEVER, INCLUDING BUT NOT LIMITED TO, UPON YOUR DEATH, DISABILITY,
RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE (SUCH CESSATION OF SERVICE A
“TERMINATION” AND THE DATE ON WHICH SUCH CESSATION OCCURS BEING REFERRED TO AS
THE “TERMINATION DATE”), THE COMPANY AND/OR MDCP SHALL HAVE THE OPTION TO
REPURCHASE YOUR UNVESTED RESTRICTED SHARES (THE “UNVESTED SHARES”) AND VESTED
RESTRICTED SHARES (THE “VESTED SHARES”), IN ACCORDANCE WITH THIS PARAGRAPH 5(A),
AT THE PRICE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 5(C) (THE
OPTION TO PURCHASE UNVESTED SHARES IS REFERRED TO HEREIN AS THE “UNVESTED SHARE
REPURCHASE OPTION” AND THE OPTION TO PURCHASE VESTED SHARES IS REFERRED TO
HEREIN AS THE “VESTED SHARE REPURCHASE OPTION”).


 


(I)            THE COMPANY MAY ELECT TO PURCHASE ALL OR ANY PORTION OF YOUR
RESTRICTED SHARES BY DELIVERY OF A REPURCHASE NOTICE TO YOU (AND WITH RESPECT TO
VESTED SHARES, ANY OTHER HOLDER(S) OF VESTED SHARES) WITHIN 30 DAYS AFTER THE
DATE THAT IS SIX MONTHS AFTER THE APPLICABLE TERMINATION DATE.  THE REPURCHASE
NOTICE SHALL SET FORTH THE NUMBER OF VESTED SHARES AND/OR UNVESTED SHARES TO BE
ACQUIRED FROM YOU AND SUCH OTHER HOLDER(S), THE AGGREGATE CONSIDERATION TO BE
PAID FOR SUCH SHARES AND THE TIME AND PLACE FOR THE CLOSING OF THE TRANSACTION. 
THE NUMBER OF VESTED SHARES TO BE REPURCHASED BY THE COMPANY SHALL FIRST BE
SATISFIED, TO THE EXTENT POSSIBLE, FROM THE VESTED SHARES HELD BY YOU AT THE
TIME OF DELIVERY OF THE REPURCHASE NOTICE.  IF THE NUMBER OF VESTED SHARES THEN
HELD BY YOU IS LESS THAN THE TOTAL NUMBER OF VESTED SHARES THE COMPANY HAS
ELECTED TO PURCHASE, THEN THE COMPANY SHALL PURCHASE THE REMAINING SHARES
ELECTED TO BE PURCHASED FROM THE OTHER HOLDERS THEREOF, PRO RATA ACCORDING TO
THE NUMBER OF SHARES HELD BY EACH SUCH HOLDER AT THE TIME OF DELIVERY OF SUCH
REPURCHASE NOTICE (DETERMINED AS CLOSE AS PRACTICAL TO THE NEAREST WHOLE SHARE).


 


(II)           IF FOR ANY REASON THE COMPANY DOES NOT ELECT TO PURCHASE ALL OF
YOUR RESTRICTED SHARES PURSUANT TO THE VESTED REPURCHASE OPTION AND/OR THE
UNVESTED REPURCHASE OPTION, THEN MDCP SHALL BE ENTITLED TO EXERCISE THE
COMPANY’S VESTED REPURCHASE OPTION AND/OR UNVESTED REPURCHASE OPTION IN THE
MANNER SET FORTH IN THIS PARAGRAPH 5(A)(II) FOR ALL OR ANY PORTION OF THE NUMBER
OF RESTRICTED SHARES THE COMPANY HAS NOT ELECTED TO PURCHASE (THE “AVAILABLE
SHARES”).  AS SOON AS PRACTICABLE AFTER THE COMPANY HAS DETERMINED THAT THERE
SHALL BE AVAILABLE SHARES, BUT IN ANY EVENT WITHIN 30

 

--------------------------------------------------------------------------------


 


DAYS AFTER THE APPLICABLE EXPIRATION DATE IN ACCORDANCE WITH PARAGRAPH 5(A)(I),
THE COMPANY SHALL DELIVER WRITTEN NOTICE (THE “AVAILABLE SHARE REPURCHASE
NOTICE”) TO MDCP SETTING FORTH THE NUMBER OF AVAILABLE SHARES AND THE PRICE FOR
EACH AVAILABLE SHARE.  MDCP MAY ELECT TO PURCHASE ANY NUMBER OF AVAILABLE SHARES
BY DELIVERING WRITTEN NOTICE TO THE COMPANY WITHIN 45 DAYS AFTER RECEIPT OF THE
AVAILABLE SHARE REPURCHASE NOTICE FROM THE COMPANY.  AS SOON AS PRACTICABLE, AND
IN ANY EVENT WITHIN 15 DAYS AFTER THE EXPIRATION OF SUCH 45-DAY PERIOD, THE
COMPANY SHALL NOTIFY YOU (AND ANY OTHER HOLDER(S) OF VESTED SHARES) AS TO THE
NUMBER OF RESTRICTED SHARES BEING PURCHASED FROM YOU (AND SUCH OTHER
HOLDER(S) OF VESTED SHARES) BY MDCP (THE “SUPPLEMENTAL REPURCHASE NOTICE”).  AT
THE TIME THE COMPANY DELIVERS THE SUPPLEMENTAL REPURCHASE NOTICE TO YOU (AND
SUCH OTHER HOLDER(S) OF VESTED SHARES), MDCP SHALL ALSO RECEIVE WRITTEN NOTICE
FROM THE COMPANY SETTING FORTH THE NUMBER OF SHARES THE COMPANY IS ENTITLED TO
PURCHASE, THE AGGREGATE PURCHASE PRICE AND THE TIME AND PLACE OF THE CLOSING OF
THE TRANSACTION.  THE NUMBER OF UNVESTED SHARES AND VESTED SHARES TO BE
REPURCHASED HEREUNDER SHALL BE ALLOCATED AMONG THE COMPANY AND MDCP PRO RATA
ACCORDING TO THE NUMBER OF SHARES OF RESTRICTED STOCK TO BE PURCHASED BY EACH OF
THEM.


 


(B)           CLOSING OF REPURCHASE OF RESTRICTED SHARES.  ANY REPURCHASE OF
RESTRICTED SHARES PURSUANT TO THIS PARAGRAPH 5 SHALL BE CLOSED AT THE COMPANY’S
EXECUTIVE OFFICES WITHIN 45 DAYS AFTER THE DELIVERY OF THE APPLICABLE REPURCHASE
NOTICE OR SUPPLEMENTAL REPURCHASE NOTICE REFERRED TO IN PARAGRAPHS 5(A)(I) OR
5(A)(II), AS APPLICABLE.  AT THE CLOSING, THE PURCHASER OR PURCHASERS SHALL PAY
THE PURCHASE PRICE IN THE MANNER SPECIFIED IN PARAGRAPH 5(D) AND YOU AND ANY
OTHER HOLDER OF VESTED SHARES BEING PURCHASED SHALL DELIVER THE CERTIFICATE OR
CERTIFICATES REPRESENTING SUCH SHARES TO THE PURCHASER OR PURCHASERS OR THEIR
NOMINEES, ACCOMPANIED BY DULY EXECUTED STOCK POWERS.  ANY PURCHASER OF
RESTRICTED SHARES UNDER THIS PARAGRAPH 5 SHALL BE ENTITLED TO RECEIVE CUSTOMARY
REPRESENTATIONS AND WARRANTIES FROM YOU AND ANY OTHER SELLING HOLDERS OF
RESTRICTED SHARES REGARDING THE SALE OF SUCH SHARES (INCLUDING REPRESENTATIONS
AND WARRANTIES REGARDING GOOD TITLE TO SUCH SHARES, FREE AND CLEAR OF ANY LIENS
OR ENCUMBRANCES).


 


(C)           PURCHASE PRICE.  THE PURCHASE PRICE PER SHARE TO BE PAID FOR
UNVESTED SHARES PURCHASED BY THE COMPANY AND/OR MDCP PURSUANT TO PARAGRAPH
5(A) SHALL BE THE ORIGINAL COST (SET FORTH IN PARAGRAPH 2(A)) FOR SUCH UNVESTED
SHARES.  THE PURCHASE PRICE PER SHARE TO BE PAID FOR THE VESTED SHARES PURCHASED
BY THE COMPANY AND/OR MDCP PURSUANT TO PARAGRAPH 5(A) SHALL BE THE FAIR MARKET
VALUE OF SUCH VESTED SHARES AS OF THE TIME OF THE EXERCISE OF THE VESTED SHARE
REPURCHASE OPTION.


 


(D)           MANNER OF PAYMENT.  THE COMPANY SHALL PAY THE PURCHASE PRICE FOR
ALL UNVESTED SHARES REPURCHASED PURSUANT TO THE UNVESTED SHARE REPURCHASE OPTION
BY CERTIFIED CHECK OR WIRE TRANSFER TO YOU.  IF THE COMPANY ELECTS TO PURCHASE
ALL OR ANY PART OF THE VESTED SHARES, INCLUDING VESTED SHARES HELD BY ONE OR
MORE TRANSFEREES, THE COMPANY SHALL PAY FOR SUCH SHARES: (I) FIRST, BY CERTIFIED
CHECK OR WIRE TRANSFER OF FUNDS TO THE EXTENT SUCH PAYMENT WOULD NOT CAUSE THE
COMPANY TO VIOLATE THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE AND
WOULD NOT CAUSE THE COMPANY OR ITS SUBSIDIARIES TO BREACH ANY AGREEMENT TO WHICH
THEY ARE A PARTY RELATING TO THE INDEBTEDNESS FOR BORROWED MONEY OR OTHER
MATERIAL AGREEMENT; AND (II) THEREAFTER, WITH A SUBORDINATED PROMISSORY NOTE OF
THE COMPANY.  SUCH SUBORDINATED PROMISSORY NOTE SHALL BEAR INTEREST AT THE RATE
OF 5% PER ANNUM (WHICH SHALL BE PAYABLE ANNUALLY IN CASH UNLESS OTHERWISE
PROHIBITED), SHALL HAVE ALL PRINCIPAL PAYMENT DUE ON THE THIRD ANNIVERSARY OF
THE DATE OF ISSUANCE AND SHALL BE SUBORDINATED ON TERMS AND CONDITIONS
SATISFACTORY TO THE HOLDERS OF THE COMPANY’S OR ITS SUBSIDIARIES’ INDEBTEDNESS
FOR BORROWED MONEY.  IF MDCP ELECTS TO PURCHASE

 

--------------------------------------------------------------------------------


 


ALL OR ANY PORTION OF THE AVAILABLE SHARES, MDCP SHALL PAY FOR THAT PORTION OF
SUCH AVAILABLE SHARES BY CERTIFIED CHECK OR WIRE TRANSFER OF FUNDS.


 


6.                                      RIGHTS OF PARTICIPANTS.  NOTHING IN THIS
AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY,
PIERRE FOODS, INC., OR ITS SUBSIDIARIES TO TERMINATE YOUR EMPLOYMENT AT ANY TIME
(WITH OR WITHOUT CAUSE), NOR CONFER UPON YOU ANY RIGHT TO CONTINUE IN THE EMPLOY
OF THE COMPANY, PIERRE FOODS, INC., OR ANY OF ITS SUBSIDIARIES FOR ANY PERIOD OF
TIME OR TO CONTINUE YOU PRESENT (OR ANY OTHER) RATE OF COMPENSATION, AND IN THE
EVENT OF THE TERMINATION OF YOUR EMPLOYMENT (INCLUDING, BUT NOT LIMITED TO,
TERMINATION BY THE COMPANY WITHOUT CAUSE), ANY UNVESTED SHARES SHALL EXPIRE AND
BE FORFEITED, EXCEPT AS OTHERWISE PROVIDED HEREIN.  NOTHING IN THIS AGREEMENT
SHALL CONFER UPON YOU ANY RIGHT TO BE SELECTED AGAIN AS A PLAN PARTICIPANT, AND
NOTHING THE PLAN OR THIS AGREEMENT SHALL PROVIDE FOR ANY ADJUSTMENT TO THE
NUMBER OF RESTRICTED SHARES UPON THE OCCURRENCE OF SUBSEQUENT EVENTS EXCEPT AS
SPECIFICALLY PROVIDED IN THE PLAN.


 


7.                                      RESTRICTIONS ON TRANSFER.


 


(A)           OTHER AGREEMENTS; LEGENDS.  YOU AGREE THAT ANY CERTIFICATES
EVIDENCING THE RESTRICTED SHARES SHALL BEAR THE FOLLOWING LEGEND AND SUCH OTHER
LEGEND OR LEGENDS AS THE COMPANY DEEMS NECESSARY OR DESIRABLE IN CONNECTION WITH
THE RESTRICTIONS ON TRANSFER APPLICABLE TO SUCH RESTRICTED SHARES UNDER THE
STOCKHOLDERS AGREEMENT.


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
                            , 20    , HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES
LAWS AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION FROM REGISTRATION THEREUNDER.  THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO CERTAIN TERMS AND CONDITIONS (INCLUDING
FORFEITURE) SET FORTH IN THAT CERTAIN RESTRICTED STOCK AGREEMENT DATED
                                  , 20     BETWEEN
                                       AND PIERRE HOLDING CORP., AND THAT
CERTAIN STOCKHOLDERS AGREEMENT BETWEEN THE COMPANY AND CERTAIN STOCKHOLDERS OF
THE COMPANY FROM TIME TO TIME A PARTY THERETO.  A COPY OF EACH OF THESE
AGREEMENTS MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE
OF BUSINESS WITHOUT CHARGE.”

 


(B)           OPINION OF COUNSEL.  YOU MAY NOT SELL, TRANSFER OR DISPOSE OF ANY
RESTRICTED SHARES (EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT) WITHOUT FIRST DELIVERING TO THE COMPANY AN OPINION OF
COUNSEL REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO THE COMPANY THAT
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW IS
NOT REQUIRED IN CONNECTION WITH SUCH TRANSFER.


 


8.                                      CONFORMITY WITH PLAN.  THIS AGREEMENT IS
INTENDED TO CONFORM IN ALL RESPECTS WITH, AND IS SUBJECT TO ALL APPLICABLE
PROVISIONS OF THE PLAN (WHICH IS INCORPORATED HEREIN BY

 

--------------------------------------------------------------------------------


 


REFERENCE).  INCONSISTENCIES BETWEEN THIS AGREEMENT AND THE PLAN SHALL BE
RESOLVED IN ACCORDANCE WITH THE TERMS OF THE PLAN.  BY EXECUTING AND RETURNING A
COPY OF THIS AGREEMENT, YOU ACKNOWLEDGE YOUR RECEIPT OF THIS AGREEMENT AND THE
PLAN AND AGREE TO BE BOUND BY ALL OF THE TERMS OF THIS AGREEMENT AND THE PLAN.


 


9.                                      WITHHOLDING OF TAXES.  THE COMPANY,
PIERRE FOODS, INC., OR ANY OF ITS SUBSIDIARIES SHALL BE ENTITLED TO WITHHOLD
FROM ANY AMOUNTS DUE AND PAYABLE BY THE COMPANY, PIERRE FOODS, INC., OR ANY OF
ITS SUBSIDIARIES TO YOU, THE AMOUNT OF ANY FEDERAL, STATE, LOCAL OR OTHER TAX
WHICH, IN THE OPINION OF THE COMPANY, IS REQUIRED TO BE WITHHELD IN CONNECTION
WITH THE DELIVERY OR VESTING OF YOUR RESTRICTED SHARES OR THE RECEIPT OF
DIVIDENDS THEREON.  TO THE EXTENT THAT THE AMOUNTS AVAILABLE TO THE COMPANY,
PIERRE FOODS, INC., OR ANY OF ITS SUBSIDIARIES FOR SUCH WITHHOLDING ARE
INSUFFICIENT, IT SHALL BE A CONDITION TO THE DELIVERY OR VESTING, AS APPLICABLE,
OF THE RESTRICTED SHARES THAT YOU MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY
FOR THE PAYMENT OF THE BALANCE OF SUCH TAXES REQUIRED TO BE WITHHELD.


 


10.                               REMEDIES.  EACH PARTY HERETO (AND MDCP AS
THIRD-PARTY BENEFICIARY) SHALL BE ENTITLED TO ENFORCE ITS RIGHTS UNDER THIS
AGREEMENT SPECIFICALLY, TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS EXISTING IN ITS
FAVOR.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT MONEY DAMAGES WOULD NOT BE
AN ADEQUATE REMEDY FOR ANY BREACH OF THE PROVISIONS OF THIS AGREEMENT AND THAT
ANY PARTY HERETO (AND MDCP AS A THIRD-PARTY BENEFICIARY) SHALL BE ENTITLED TO
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF (WITHOUT POSTING BOND OR OTHER
SECURITY) FROM ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION IN ORDER TO
ENFORCE OR PREVENT ANY VIOLATION OF THE PROVISIONS OF THIS AGREEMENT.


 


11.                               AMENDMENT.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE
PRIOR WRITTEN CONSENT OF YOU AND THE COMPANY; PROVIDED THAT NO PROVISION OF
PARAGRAPH 5, 7, 10, OR OF THIS PARAGRAPH 11 (INCLUDING THE DEFINITIONS OF THE
DEFINED TERMS USED THEREIN) MAY BE AMENDED OR WAIVED WITHOUT THE PRIOR WRITTEN
CONSENT OF MDCP.


 


12.                               SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO
THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES
HERETO WHETHER SO EXPRESSED OR NOT.


 


13.                               SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION
SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF THIS AGREEMENT.


 


14.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


15.                               DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE
HEADINGS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT
CONSTITUTE A PART OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


16.                               GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF DELAWARE.


 


17.                               NOTICES.  ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID, TO THE RECIPIENT.  SUCH NOTICES, DEMANDS AND
OTHER COMMUNICATIONS SHALL BE SENT TO YOU AT THE THEN CURRENT ADDRESS OF RECORD
IN THE COMPANY’S FILES AND TO THE COMPANY AND MDCP AT THE ADDRESSES INDICATED
BELOW:


 

If to the Company:

Pierre Holding Corp.

9990 Princeton Road

Cincinnati, Ohio 45246

Attn: Board of Directors

 

If to MDCP:

Madison Dearborn Partners IV, L.P.

Three First National Plaza

Suite 3800

Chicago, IL 60602

Telephone:  312-895-1000

Attention:  Robin P. Selati

 

With a copy (which shall not constitute notice) to :

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Telecopy:  (312) 861-2200

Attention:  Michael D. Paley

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 


18.                               THIRD PARTY BENEFICIARY.  THE COMPANY AND YOU
ACKNOWLEDGE THAT MDCP IS A THIRD-PARTY BENEFICIARY UNDER THIS AGREEMENT.


 


19.                               ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING BETWEEN YOU AND THE COMPANY, AND SUPERSEDE ALL OTHER
AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT TO THE ACQUISITION BY YOU OF
RESTRICTED SHARES.

 

--------------------------------------------------------------------------------


 

Please execute the extra copy of this Agreement in the space below and return it
to the Company’s Secretary at its executive offices to confirm your
understanding and acceptance of the agreements contained in this Agreement.

 

 

Very truly yours,

 

 

 

 

PIERRE HOLDING CORP.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Enclosure:             (1)           Extra copy of this Agreement

 

The undersigned hereby acknowledges having read this Agreement and hereby agrees
to be bound by all provisions set forth herein.

 

 

 

 

Name:

 

 

 

Date:

 

 

--------------------------------------------------------------------------------